United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 12, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                            No. 02-41400
                          Summary Calendar


ERIC C. SAMPSON,

                                    Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA; UNIVERSITY OF TEXAS MEDICAL
BRANCH, Galveston Division; J. YUMAN, Correctional Officer;
DANTE ROWELY, Inmate; ROBERT HORTON, Correctional Officer,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:99-CV-478
                       --------------------

Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Eric C. Sampson, Federal prisoner # 11669-058, has appealed

the district court’s orders dismissing his civil rights and

Federal Tort Claims Act (“FTCA”) claims against the United States

of America and its contract health care provider, the University

of Texas Medical Branch (“UTMB”).   See FED. R. CIV. P. 12(b)(6).

     The United States is immune from suit except as it waives

its sovereign immunity.   See FDIC v. Meyer, 510 U.S. 471, 475

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 02-41400
                                -2-

(1994).   “This Court has long recognized that suits against the

United States brought under the civil rights statutes are barred

by sovereign immunity.”   Affiliated Professional Home Health Care

Agency v. Shalala, 164 F.3d 282, 286 (5th Cir. 1999).     “Moreover,

Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), provides a cause of action only

against government officers in their individual capacities.”       Id.

(parallel citations omitted).

     Subject to certain exceptions, the FTCA waives the United

States’s sovereign immunity and permits a person injured by a

Government employee acting within the scope of his employment to

seek tort damages against the United States.     See 28 U.S.C.

§§ 2674 & 1346(b).   The FTCA waiver does not encompass federal

constitutional torts and does not extend to negligent acts of

independent contractors such as UTMB.     See Linkous v. United

States, 142 F.3d 271, 275 (5th Cir. 1998); Davis v. United

States, 961 F.2d 53, 57 (Cir. 1991).

     The district court concluded that UTMB is immune from suit

under the Eleventh Amendment.   See University of Texas Medical

Branch at Galveston v. Mullins, 57 S.W.3d 653, 657 (Tex. App.

2001) (“It is undisputed that UTMB is a governmental entity

entitled to assert sovereign immunity.”).    Sampson argues only

that UTMB acted under color of state law and, accordingly, is

subject to suit under 42 U.S.C. § 1983.    The question whether a

state agency acted under color of state law is not pertinent to
                          No. 02-41400
                               -3-

the question whether that agency is immune from suit as all state

agencies act under color of state law.

     AFFIRMED.